                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JONATHAN ERIC SWAITE                     *
                PLAINTIFF                *
                                         *
V.                                       *
                                         *     CASE NO. 4:19CV00195 SWW
CAMERON RHINEHART, Arkansas              *
Community Correction Parole Officer      *
                    DEFENDANT            *
                                         *
                                         *
                                         *

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITHOUT PREJUDICE.


     IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2019.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
